Lord, J.,
concurring.—The only question here is, the right of the plaintiff to have an execution issue, and the result reached accords this right, as seems to have been held in Shaw v. Knott, supra, but how the execution may be enforced against property in the hands of an administrator or executor is a matter not presented by this record, and upon which I refrain from expressing any opinion until that phase of the question shall come properly before us, and only then after full discussion.
I am authorized to say that Strahan, J., concurs in this view.